         Case 1:20-cv-01355-JPO Document 23 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BENZION KELLMAN,
                               Plaintiff,
                                                                  20-CV-1355 (JPO)
                    -v-
                                                                        ORDER
 EQUIFAX INFORMATION
 SERVICES, et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       On March 19, 2020, Defendant Santander Bank, N.A. filed a motion to dismiss the

complaint. Accordingly, Plaintiff’s opposition to Santander’s motion to dismiss was due on or

before April 2, 2020. No such opposition has been filed.

       Accordingly, if Plaintiff fails to file an opposition to Santander’s motion to dismiss on or

before May 4, 2020, the motion may be considered unopposed.

       SO ORDERED.

Dated: April 20, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
